COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER AND NOTICE OF INTENT TO DISMISS

Appellate case name:      Elizabeth Copeland v. Barry Copeland

Appellate case number:    01-14-00680-CV

Trial court case number: 2012-39055

Trial court:              311th District Court of Harris County

    Appellant’s Motion for Extension of Time to File Brief filed February 4, 2015 is
GRANTED, with no further extensions. Appellant’s brief is due March 6, 2015.
       Appellant has previously been informed that no further extensions will be granted. If
appellant’s brief is not filed by March 6, 2015, this case may be dismissed for want of
prosecution without further notice. See TEX. R. APP. P. 38.8(a); 42.3(b), (c).
       It is so ORDERED.

Judge’s signature: ____/s/_Rebeca Huddle
                   X Acting individually  Acting for the Court


Date: February 12, 2015